Citation Nr: 1716185	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  07-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1980 to March 2004.  His decorations include the Meritorious Service Medal, Army Commendation Medal, and Army Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2010, the Veteran was afforded a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.  The Veteran was notified of his right to request another Board hearing in December 2016, but declined that option.  See December 2016 Hearing Options Election Form.

This matter was previously before the Board in October 2012 and was remanded for further development and adjudication.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is precluded from employment due to his service-connected knee, back, and shoulder disabilities.  See February 2013 VA Form 21-8940.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for lumbar spine strain, rated 20 percent disabling; degenerative joint disease of the left shoulder, rated 10 percent disabling; degenerative joint disease of the right shoulder, rated 10 percent disabling; chondromalacia patellae and degenerative joint disease of the right knee, rated 10 percent disabling; chondromalacia patellae and degenerative joint disease of the left knee with small meniscal and Baker's cyst, rated 10 percent disabling; and eczema, rated 10 percent disabling.  He also has noncompensable ratings for sinusitis and allergic rhinitis; essential hypertension; scar, residual left leg injury, thigh area; keloid scars, of the left upper extremity secondary to first degree burns; scar, residuals of stab wound, left flank area; scars, residuals of status post bilateral inguinal hernia repair; cellulitis of the right foot with residual scar; and headaches secondary to trauma to the head with residual laceration.  Even when considering all of his orthopedic disabilities as "one disability," his combined rating is 60 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, however, entitlement to a TDIU on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, rating boards will submit to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). 

Here, the Veteran was afforded a VA examination in February 2009, and reported that he was unemployed because of his back and knee pain.  Further, he stated that he was employed for about a month and was released because he could not walk or stand to perform his duty.  Pursuant to the October 2012 Board remand, the Veteran was afforded a VA examination in May 2013.  The examiner stated that due to his bilateral knee and back disabilities he has difficulty with standing, walking, and sitting.  The examiner also stated that secondary to the Veteran's bilateral shoulder disability he could not lift anything.  Further, the examiner noted "not sedentary."  It is unclear what the examiner meant by this notation, requiring clarification on remand.  

Furthermore, because the above-cited evidence suggests that the Veteran's back, knee, and shoulder disabilities preclude employment, remand is warranted for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then request an addendum from the May 2013 VA examiner (or other examiner, if unavailable) as to the functional impact of the Veteran's bilateral shoulder disability as noted in the May 2013 VA General Medical Examination.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise. 
Specifically, the examiner is requested to clarify what is meant by the phrase "not sedentary" in noting that the Veteran "can't lift anything.  Not sedentary."  If unable to provide clarification in this regard, the examiner should explain why.

3.  Then refer to the Director of Compensation Service the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). (Should the Director indicate that further evidentiary development is required, such development should be undertaken.) 

4.  Thereafter, readjudicate the claim, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B; 7112 (LexisNexis 2017).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







